                                                                              ------------·I
      Case 1:04-cv-09866-LTS-HBP Document 749 CSDCSD~Y
                                              Filed 11/20/18 Page 1 of 3                                          I



                                                                     DOCU'.\1E~T
                                                                     ELECTRO'.'llCALLY FILED
                                                                                                                  l
UNITED STATES DISTRICT COURT                                         DOC #: ___ _
                                                                                                 i:l - ..,
                                                                                                       -
                                                                                                           C£ \!
SOUTHERN DISTRICT OF NEW YORK                                        D:\TE flLED:            _l_J u· tu\ I
-------------------------------------------------------x                -------·--··-··-------       -------.~-



IN RE PFIZER INC. SECURITIES
LITIGATION,
                                                                     No. 04 CV 9866-LTS-HBP

-------------------------------------------------------x




                                                     ORDER


                 The Court has received the attached communication postmarked November 14,

2018, relating to the above-captioned matter. Lead Counsel may file a response to this

submission by December 4, 2018.




         SO ORDERED.

Dated: New York, New York
       November 20, 2018

                                                                     Isl Laura Taylor Swain
                                                                     LAURA TAYLOR SWAIN
                                                                     United States District Judge


Copy mailed to:
Vanessa Noble Gang
146 East Street
Mount Washington, MA 01258-9710




PFIZER - ORDER.DOCX                                        VERSION NOVEMBER 20,    2018
   Case 1:04-cv-09866-LTS-HBP Document 749 Filed 11/20/18 Page 2 of 3




             · c;1·,r1Muvi.;., ,_,, Vanessa Noble Gang
            LAURA ;AYLOR SW.W·1·46 E t St                      t
     l,.___ _ ___,U...,._,,.S,....D""'=.J....,._~   . as   ree
                               Mount Washington, Massachusetts
                                                  01258-9710



                                                         Re: Claim#: 3093818

The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Dear Judge Swain:



I am writing to request adjudication of my formerly rejected claim. The date of my
documentation submission to support my claim was delayed due to 1) the restrictive window
between date of notification and required submission for response, and 2) coincidental delay in
personal mail receipt due my having been out of town.

Morgan Stanley, with whom the Pfizer stock was held, may initiate special legal prompt process
to retrieve records to validate purchase of two lots of Pfizer stock, 75 and 125 shares, on June
21, 2000.

The settlement claims process, in this case, requires proof from files dated beyond the statute of
limitations challenging efforts by shareholders to settle any dispute.



Please review documentation provided for the above claim. Submitted Morgan Stanley
statements document purchase June 21, 2000.

I look forward to an equitable solution.



Sinyerely yours,

 y~µ,~_(\4
Vanessa Noble Gang         tJ    l
                         Case 1:04-cv-09866-LTS-HBP Document 749 Filed 11/20/18 Page 3 of 3




                                                                                         m\\~\ \ \ \\\\ \ 1rn \ \ \ \\ \
                                                                                                                                                                                                      1111           ~·~ Pg~l~~E PAID
~.v~qaNJ
                                                                                                                                                                                                                                  0

                                                                                                                                                                                                                     HYLLi-DALE,' NY
146 East St.                                                                                                                                                                ~
                                                                                                                                                                           IJNJTED ST~TES
                                                                                                                                                                           ~~
                                                                                                                                                                                                                     12529
                                                                                                                                                                                                                     NOV 14'r18
                                                                                                                                                                                                                     AMO UN
S. Egremont, MA 01258
                                                                                                                                                                                   1000
                                                                                                                                                                                                             10007
                                                                                                                                                                                                                       $6.70
                                                                                                                                                                                                                     R2305K137993-03
                                                                                         7018 0360 0001 3640 6810


                                                                                                (                                                            ,               .
                                                                                            .   !        'I
                                                                                           /) (LA itP\vVIA.- ol._._
                                                                                                                            L
                                                                                                                                         ,~.>....NJ\c..... \Uj )W dw~.,
                                                                                                                                                                   ' .       I




 ~l

  !ti
             e-;~ ~   _·--:-~ ·"   ~1~             .r~l:
                                                                                                     Lt fl ) r_;_; 0 Tu..i't.~ . J. ~ \vt '.>\ . ~ ~ C~
                                                                                                              0



                                                                                                                                                                                       L,,tJ
  ~;            .'                       ·,~   !                f'.'""        .-~.,_                                                                               '                              i
  ~·.

                                                                                                    ""-..~ C)A. y' W 41                         v'f ,,.~IJ               t-v..J '- / CN. ~
   "'~:   .... ·.                                                                                                 .              \ ' ' .. -                      j .             ·. I      . ·I
                                                           -;: W>·-'·         ··::n"'"
                                                                                                                                 1_) 1<.. h.1                    If--"
                                                                                                                                                                                   I
                                                                  t'          ~
                                                                                                        I . i ; :
                                                                                                     l.- \ Y) vl.L
                                                                                                                             .     .           ~ ,, . (
                                                                                                                          .._:, I;:_,. i..Ji..? C \;0v'\ \\<....vi,...~
                                                                                                                                                                       )
                                                   ..:<-                !.;
                       "P'         r.                           !'i:~

                                                                                                     :;,n ~/c£A..A \ ~ ~ v ..,                      1
                                                                                                                                                        •


                                                                                                       N"L~           ~   f'v L
                                                                                                                                   1
                                                                                                                                         V\; ~-                    \ C.Jc'? · 1 ~ 11-
